Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Hurt on 02/09/2022.

The application has been amended as follows: 
Amend claim 47 as follows:
In claim 47, line 2, replace —claim 1— with —claim 39—.

Amend claim 52 as follows:
In claim 52, line 1, replace —claim 1— with —claim 39—. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The expression of the same protein fused to different signal secretion sequences to optimize secreted expression of such protein is well-described in the prior art.  For example, Paifer et al. (“Efficient Expression and Secretion of Recombinant Alpha Amylase in Pichia pastoris using two different Signal Sequences,” Yeast 10 (1994): 1415-19), abstract, describe the expression of a thermostable alpha amylase in P. pastoris using “Two integrative vectors . . . with two different secretion signal sequences in order to obtain efficient secretion of the protein.”

In reconsideration of the totality of evidence of record, it is the Examiner’s opinion that at the time of filing there would not have been sufficient motivation to form a secretion signal sequence having SEQ ID NO: 10.  Obst et al. (“A Modular Toolkit for Generating Pichia pastoris Secretion Libraries,” ACS Synthetic Biol. 6 (2 Mar. 2017): 1016-25) (see IDS) teach that it is known to fuse heterologous pre-sequences to the pro-sequence of S. cerevisiae alpha mating factor to optimize secretion. See Obst et al., Fig. 4, and related text. Recited SEQ ID NO: 10 is the pre-sequence of the signal sequence from DSE4 P. pastoris gene fused to the pro-sequence of S. cerevisiae alpha mating factor in a manner similar to as shown in Obst et al., Fig. 4. The signal sequence from DSE4 as been suggested in the prior art as useful for secretion of heterologous proteins expressed in P. pastoris.  See Liang et al. (Endogenous signal peptides efficiently mediate the secretion of recombinant proteins in Pichia pastoris, Biotechnol. Lett. 35 (2013): 97-105), Table 1.  As shown in Liang et al., Table 1, Liang et al. is not understood as disclosing the pre-sequence of the DSE4 signal secretion signal fused to the pro-sequence of S. cerevisiae alpha mating factor. 
There is not a limited, closed set of pre-sequences that may be used in forming a signal secretion sequence as such it is the examiner’s determination that there is insufficient motivation to specifically fuse the pre-sequence of P. pastoris EXP1 to the pro-sequence of S. cerevisiae alpha mating factor.  For example, Sahara et al. (U.S. 2007/0117186 A1), Table 4, disclose numerous secretory signal sequences from S. cerevisiae wherein it is established that many signal sequences from S. cerevisiae are further active in P. pastoris.  While Obst et al. teach that it is known in the prior art to fuse a heterologous pre-sequences to the pro-sequence of S. cerevisiae alpha mating factor, such pre-sequences are known not to be interchangeable in terms of function.  For example, Fitzgerald et al. (Secretion of a foreign protein from budding yeasts is enhanced by cotranslational translocation and by suppression of vacuolar targeting, Microbial Cell Fact. 13 (2014): 125) describe an Ost1 signal sequence that directs et al., abstract.
“To reach a proper determination under 35 U.S.C. 103, the examiner must step backward in time and into the shoes worn by the hypothetical "person of ordinary skill in the art" when the invention was unknown and just before it was made. In view of all factual information, the examiner must then make a determination whether the claimed invention ‘as a whole’ would have been obvious at that time to a hypothetical person of ordinary skill in the art.” MPEP 2142.  It is noted that the “as a whole” analysis of claim 39 includes the claimed expression of the same protein fused to two distinct signal sequences in the same host cell as recited.
An ordinarily skilled artisan at the time of filing may have recognized that the pre-sequence of DSE4 fused to the pro-sequence of S. cerevisiae alpha mating factor would have been expected to form a functional secretion signal sequence in view of the teachings of Obst et al.  However, there are not a particularly limited or finite number of pre-sequences that can be fused to the pro-sequence of S. cerevisiae alpha mating factor within the teachings of Obst et al. such that it is the examiner’s opinion that there was no reason to try fusing the DSE4 pre-sequence to the alpha mating factor sequence or any predictability how such a chimeric or hybrid secretion signal sequence would perform for any particular protein or to have any particular benefits other the species disclosed by Obst et al. for the purpose of optimizing secretory expression of a heterologous protein expressed in P. pastoris.  Further, substitution of the DSE4 pre-sequence for any of the pre-sequences taught by Obst et al. cannot be considered to be a simple substitution of one element for another due to the unpredictability of behavior of signal sequences. See MPEP 2143(I)(B) and (E).
Issues of obviousness-type double patenting over U.S. 10,906,947 have been considered.  For the reasons set forth above regarding motivation to fuse specific heterologous pre-sequence to the pro-sequence of S. cerevisiae alpha mating factor, there is not sufficient motivation at the time of filing for an ordinarily skilled artisan to modify the second secretion signal sequence having at least 90% identity to SEQ ID NO: 9 as recited in claim 1 of U.S. 10,906,947 to be a second secretion signal sequence having at least 90% identity to SEQ ID NO: 10 as recited in claim 39.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652